Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teaches a patient support apparatus and control method using a seat assembly and a track assembly having a track assembly motor where a target speed of the apparatus is controlled in response to a determined occupancy of the seat assembly and a determined traversal on stairs, where the determination of occupancy is based on motor current. De Laurentis, for example, teaches a patient support that uses the occupancy of a seat assembly to control drive motors of the support, but lacks a determination that the patient support is on stairs or an incline. Toselli teaches a wheelchair having tracks and an inclination sensor, but lacks an occupancy sensor. Littlejohn teaches a tracked wheelchair with inclination sensors (indicating the wheelchair is on a stairway) and a weight sensor, which could be a considered an occupancy sensor, however, the sensed weight or occupancy of the seat assembly is used to determine an maximum safe angle of the seat assembly, not to adjust the target speed of the wheelchair. Furman claims a track assembly, seat assembly and controls that adjust a target speed of the apparatus based on occupancy and determination that the apparatus is on stairs, but it lacks determination of occupancy based on motor current.  Therefore, the claimed invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




/ab/